Citation Nr: 0120469	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  93-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for arthritis of 
multiple joints including the left shoulder, lower 
extremities, and other joints.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a fractured right fibula and 
tibia, postoperative with atrophy and shortening of the right 
leg.

5.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis.

6.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches and nasal allergies.

7.  Entitlement to compensable evaluation for bilateral 
hearing loss.

8.  Entitlement to a compensable evaluation for perforation 
of the left eardrum, postoperative.

9.  Entitlement to a compensable evaluation for perforation 
of the right eardrum, postoperative.

10.  Entitlement to compensable evaluation for internal 
derangement of the right knee.

11.  Entitlement to a compensable evaluation for a right ring 
finger disability with deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1990, and active duty for training from July 1976 to June 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in June 1995 and November 
1999, and that the action requested in the Board's remands 
has been accomplished to the extent possible.  This matter is 
now ready for current appellate review.

With respect to the claims seeking increased ratings for 
postoperative residuals of a fractured right fibula and 
tibia, postoperative with atrophy and shortening of the right 
leg, right shoulder bursitis, sinusitis with headaches and 
nasal allergies, bilateral hearing loss, perforation of the 
right and left eardrum, internal derangement of the right 
knee, and a right ring finger disability with deformity, 
since the veteran filed a notice of disagreement with the 
initial ratings for these disabilities, the Board will 
consider entitlement to increased evaluations from the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Heart disease has not been related by competent medical 
evidence to active service. 

2.  There is no competent evidence demonstrating the presence 
of any disability associated with the lungs or arthritis of 
joints for which service connection is claimed, other than 
the right ankle and right ring finger.

3.  The veteran's right leg disorder is manifested by 
symptoms in an unexceptional disability picture that are 
productive of pain with slight but not moderate or marked 
malunion of the tibia and fibula.  

4.  The veteran does have superficial peroneal nerve damage 
manifested by loss of sensation and a right ankle disability 
manifested by loss of motion and arthritis.

5.  Right shoulder bursitis is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate limitation of motion of the right arm at shoulder 
level, or recurrent dislocation of the shoulder at the 
scapulohumeral joint with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.

6.  The veteran's sinusitis with headaches and nasal 
allergies is manifested by symptoms in an unexceptional 
disability picture that do not more nearly approximate 
moderate crusting, ozena and atrophic changes, severe chronic 
maxillary sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence, three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting, or polyps, or rhinoscleroma; neither 
the "old" nor the "new" criteria for this disability are 
more favorable than the other.

7.  Prior to June 10, 1999, the veteran's bilateral hearing 
loss was manifested by hearing found by examination in 
accordance with VA regulations to be no worse than level II 
on the right and level I on the left.

8.  From June 10, 1999, the veteran's bilateral hearing loss 
has been manifested by hearing found by examination in 
accordance with VA regulations to be no worse than level II 
on right and level I on the left; the requirements for the 
application for the "new" criteria for this disability have 
not been met, and therefore only the "old" criteria are for 
application.

9.  The veteran's left and right perforated eardrums are 
manifested by symptoms in an unexceptional disability 
picture.

10.  Internal derangement of the right knee is not manifested 
by objective evidence of recurrent subluxation or lateral 
instability, but is manifested by some limitation of motion 
with pain in an unexceptional disability picture.

11.  Right ringer finger disability with deformity is 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate extremely unfavorable 
ankylosis.



CONCLUSIONS OF LAW

1.  Heart disease, arthritis of multiple joints for which 
service connection is claimed, other than the right ankle and 
right ring finger, including the left shoulder, lower 
extremities, and other joints, and a lung disorder were not 
incurred in active service, nor may arthritis of joints other 
than the right ankle and ring finger be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

2.  The rating criteria for an increased evaluation for a 
right leg disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2000).

3.  The criteria for a separate 10 percent evaluation for 
damage to the superficial peroneal nerve have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Code 8522 
(2000).

4.  The criteria for a separate 10 percent evaluation for 
arthritis of the right ankle have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 
(2000).

5.  The criteria for an evaluation in excess of 10 percent 
for right shoulder bursitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Codes 5019, 5201 and 5202 (2000).

6.  The schedular criteria for an evaluation in excess of 10 
percent for sinusitis with nasal allergies and headaches have 
not been met, and with respect to the period after October 7, 
1996, neither the "old" nor the "new" criteria for this 
disability are more favorable than the other.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 
6501, 6513 (effective from August 31, 1981 to October 6, 
1996) and 6513, 6522, 6523 (2000).

7.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 
(in effect immediately before and after June 10, 1999).

8.  The schedular criteria for a compensable evaluation for 
right and left perforated eardrums have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.87, Diagnostic 
Code 6211 (2000).

9.  The schedular criteria for an evaluation of 10 percent, 
but not greater, for internal derangement of the right knee 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2000).

10.  The criteria for a compensable evaluation for a right 
ring finger disability with deformity have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.7, 4.71a, Diagnostic 
Codes 5155, 5227 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Heart Disease, 
Arthritis of Multiple Joints including the Left Shoulder, 
Lower Extremities, and other Joints, and a Lung Disorder

Background

At the outset, the Board finds that all of the issues on 
appeal have already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  First, there is no indication that there are any 
outstanding relevant documents or records that have not 
already been obtained.  In addition, the veteran has been 
placed on notice of the law and regulations pertinent to his 
claim and further notice of this information would be both 
redundant and unnecessary.  In addition, pursuant to the 
Board's remand of June 1995, the veteran has been afforded 
multiple examinations with respect to all of the claims on 
appeal, and has been specifically advised of the findings as 
to each disability, and the basis for why such findings did 
not permit entitlement to the benefit sought.  Finally, in 
the August 1999 supplemental statement of the case, the 
regional office (RO) noted the lack of a diagnosis of a lung 
disorder and X-rays demonstrating arthritis other than that 
which had been associated with service-connected disability.

Moreover, with respect to a lung disorder and arthritis of 
joints other than the right ankle and right ring finger, 
although the new law revised the former 38 U.S.C.A. § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence of a well-
grounded claim before the Secretary is obligated to assist 
the claimant in the developing the facts pertinent to the 
claim, the new law does not require that the Secretary make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a 
Department of Veterans Affairs (VA) examination or opinion 
unless the claimant makes a showing with competent evidence 
of current disability or persistent or recurrent symptoms of 
disability.  For the reasons set out below, the Board finds 
that the claimant has not made such a showing as to a lung 
disorder and arthritis of joints other than associated with 
service-connected disability.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or cardiovascular disease 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, the recent legislative change that eliminated 
the concept of a well-grounded claim did not in any way alter 
the basic statutory requirement that there must exist a 
present disability before service connection may be granted.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records from the veteran's period of active 
duty for training from July 1976 to June 1977 reflect that in 
August 1976, the veteran complained of left knee pain 
reportedly from an injury two days earlier.  Examination in 
November 1976 revealed that the veteran was in generally good 
condition, and a lack of any history of cardiovascular, 
respiratory or musculoskeletal problems.  

November 1976 chest X-rays were interpreted to reveal that 
the heart was at the upper limits of normal in size with 
apical pleural scarring bilaterally.  In March 1977, it was 
noted that the veteran complained of general malaise and 
chest pain of unknown etiology, and that the veteran was in 
need of examination for these complaints.  Examination 
revealed the veteran's report of pain in the lateral anterior 
chest area which was worse with fatigue.  

Service medical records from the veteran's period of active 
service reflect that in March 1978, the veteran complained of 
right leg pain with activity following surgery for fracture 
of the right tibia and fibula one year earlier.  In March and 
April 1978, the veteran qualified for limited duty due to his 
right leg problems.  In July 1978, orthopedic evaluation 
revealed malalignment of the right tibia, and the veteran was 
scheduled for removal of the hardware, and an opening wedge 
osteotomy, bone graft and application of compression plate.  
In August 1978, the veteran's complaints included chest pain 
and general malaise for the previous day, and examination 
revealed the lungs to be clear sore and inflamed chest 
cartilage.  The assessment included costochondritis.  In 
October 1978, the veteran continued to complain of chest pain 
with a cold, and examination revealed the lungs to be clear, 
but that chest cartilage continued to be inflamed.  In 
December 1978, the veteran was treated for viral syndrome 
with bronchitis.  The veteran's limited duty profile was 
continued in August and November 1979.  Chest X-rays from 
December 1979 were interpreted to reveal calcifications in 
the right lung field.  In July 1980, the assessment was 
malaligned fracture of the right tibia.

A service medical record entry from March 1981 reflects blood 
pressure of 110/80.  In May 1981, the veteran was treated for 
continuing complaints associated with the malalignment of his 
fractured right tibia, and in October 1981, the veteran was 
treated for cold symptoms, which reportedly included chest 
pain and a feeling of malaise.  Examination at this time 
revealed no unusual chest sounds.  In March 1982, the veteran 
was again evaluated for possible repair of his malaligned 
tibia fracture.  In May 1982, a single screw was removed from 
the veteran's right knee.  Blood pressure in October 1982 was 
120/80, and in August 1983, 110/80.

Reenlistment examination in March 1984 revealed that 
evaluation of the lungs, chest, heart, vascular and 
musculoskeletal system indicated negative findings with the 
exception of mild valgus from the right leg fracture.  The 
veteran also provided a history of swollen or painful joints, 
and then more specifically related complaints of occasional 
right knee pain without limitation and residuals of right 
tibia and fibula fracture without sequelae.  Blood pressure 
was 116/80.  Records from May 1984 reflect that the veteran 
complained of pain in the right ankle and calf, and 
examination of the right leg revealed deformity of the tibia.  
Blood pressure at this time was 108/84.  In September 1985, 
blood pressure was 118/88, and in January 1986, 110/80.  

Service medical examination in October 1986 revealed that 
evaluation of the lungs, chest, heart, vascular and 
musculoskeletal system indicated negative findings.  Blood 
pressure was 118/82.  In November 1986, the veteran 
complaints included right wrist injury during exercise and 
arthritis in both legs.  Blood pressure was 130/80.  The 
assessment included rule out radial joint bursitis and 
arthritis, by history.  In December 1986, the veteran 
complained of pain in the right knee, ankle and wrist for the 
previous month.  The veteran described the right knee pain as 
"arthritis" pain (sharp pain).  Blood pressure was 118/80.  
The assessment was rule out rheumatoid arthritis.  In May 
1989, the veteran complained of pain related to his in-
service right leg fracture for the previous two weeks.  Blood 
pressure was 126/76 and the assessment was shin splints.  

Service medical examination in April 1989 again revealed that 
evaluation of the lungs, chest, heart, vascular and 
musculoskeletal system indicated negative findings.  The 
veteran did complain of intermittent chest pain and pain in 
the right leg, but denied swollen or painful joints.  Blood 
pressure was 116/78.  The chest pain was more specifically 
described as left-sided chest pain which occurred at the rate 
of three to four times a week and lasting minutes, especially 
when lying down on the left side.  Further evaluation by the 
examining physician resulted in history/physical examination 
findings of possible angina/suspicious chest discomfort but 
no dyspnea, hypertension/treatment of hypertension, 
pathologic murmur, bruit, or heart sound, and no prior 
myocardial infarction.  Electrocardiogram (EKG) evaluation 
revealed no ischemia and was interpreted to reflect negative 
findings.  In August 1989, blood pressure was 116/84.  

Service records from May 1990 reflect the veteran's complaint 
of chest pain and dyspnea with activity, accompanied with 
perspiration and pain.  The veteran was noted to be a poor 
historian, noting a history of sharp left-sided stabbing 
chest pain for years.  The veteran denied a history of 
hypertension.  The pain reportedly lasted for 15 to 20 
minutes and was relieved with rest.  Blood pressure was 
120/90.  The assessment was noncardiac chest pain.  In May 
1990, there was a diagnosis of right shoulder bursitis.  

Service examination in August and September 1990 indicated 
that the veteran complained of episodes of sharp, substernal 
chest pain associated with nausea and diaphoresis.  He also 
complained of some arthritis pains and swollen or painful 
joints.  Blood pressure was 124/86.  Chest X-rays at this 
time were interpreted to reveal mild pectus and no active 
disease.  

In the veteran's original application for compensation 
received in October 1990, the veteran reported in-service 
injuries and diseases which included rapid heart beat, chest 
pain when coughing, arthritis of the legs, and chest pain.  

VA examination in December 1990 indicated that the veteran's 
complaints included stabbing chest pain, right leg joint 
pain, and swollen and painful joints especially in the right 
shoulder.  It was further noted that the veteran was 
previously seen at the VA outpatient clinic in November 1990 
with a complaint of right shoulder pain and anterior chest 
wall pain.  The veteran also gave a history of having angina 
in mid 1990, at which time he was examined by the Troop 
Medical Clinic in Fort Hood, and was now concerned that his 
current chest pain was related to the episode of angina in 
mid 1990.  He also noted residual right leg pain related to 
his right tibial fracture in 1976.  Examination of the 
cardiovascular system revealed normal sinus rate and rhythm 
with auscultated S1 and S2 and that lung fields were 
bilaterally clear and equal.  Blood pressure was 136/82.  
Respiratory examination also revealed negative findings, and 
examination of the musculo-skeletal system indicated a mild 
deformity of the tibial edge of the right leg.  Minimal 
swelling was also noted on the right lower leg as was what 
seemed to be a little increased degenerative arthritis in the 
right ankle joint.  The veteran had full range of motion in 
all joints but did exhibit some crepitation secondary to 
degenerative joint disease (DJD) of both shoulders.  The 
diagnosis included DJD of the shoulders, abnormal EKG with 
suggestion of a septal myocardial infarct, chronic right leg 
pain as a result of the malunion of the right tibial 
fracture, DJD of the knees, and a lung condition-not found on 
examination as recorded.

VA orthopedic examination in June 1991 indicated that the 
veteran reported a painful right shoulder for the previous 
three to four years.  He further reported that the right knee 
ached in cold weather and that there was residual discomfort 
from his right tibial fracture.  X-rays of the right shoulder 
and knee were found to reveal essentially negative findings.  
The diagnosis included DJD of the right shoulder and internal 
derangement of the right knee secondary to the fracture of 
the right lower leg with shortening of the leg.  

VA cardiological examination in June 1991 revealed that the 
veteran denied having a history of a heart attack, elevated 
blood pressure, diabetes, syncope, cardiovascular accident or 
paralysis.  The veteran did report an occasional sharp, 
stabbing pain over the anterior chest (mid portion) for the 
previous 5 to 10 years, occurring at the rate of 
approximately every two weeks.  The pain occurred with 
exertion such as running, but at times the veteran would run 
without the pain occurring.  The pain would also sometimes 
occur at rest and at night when he was having trouble with 
sleep, and would last between 5 and 10 minutes.  He reported 
that he had taken antithymocyte globulin (ATG) for the pain, 
believing that it made the pain go away sooner, and noted 
that he also experienced associated dyspnea, nausea, and 
diaphoresis.  He also noted that for several years, he 
occasionally had rapid palpitation which was not related to 
exercise.  Sometimes the palpitations were associated with 
chest pain and would last for a "good while," with relaxing 
often providing relief.  He denied taking regular medication 
for the heart and blood pressure was 132/98.  Lungs were 
noted to be clear to auscultation and EKG at this time was 
found to be within normal limits.  The assessment was 
atypical chest pain versus consider angina.

VA stress EKG, thallium perfusion imaging after treadmill, 
and echocardiogram in July 1991 were interpreted to reveal 
negative findings.

August 1995 VA cardiac consultation was scheduled for the 
purpose of determining whether the veteran had hypertension.  
The veteran reported that he had had hypertension and 
elevated blood pressure intermittently for the previous 15-16 
years, and each time, it was reportedly checked by his spouse 
who was a registered nurse.  He was not on any medication for 
this and could not recall the highest blood pressure.  He 
indicated that he had a mild heart attack while he was in the 
service in 1989 and received treatment at Darnell Army 
Hospital.  More recently, he had been having intermittent 
episodes of dyspnea, which would sometimes awaken him in the 
middle of the night.  His spouse had also noted a rapid heart 
beat, and he had noticed occasional pain and aches in the 
left arm but no precordial chest pain.  These episodes had 
been going on since the heart attack and he had also been 
complaining of fatigue and that he would easily tire.  

Physical examination revealed that blood pressure was 138/86 
in a supine position on the left arm, and 130/82 in a sitting 
position on the right.  Blood pressure was 132/88 in the 
standing position in the right arm.  Examination of the chest 
revealed pectus excavatum.  Examination of the second and 
first heart sounds was found to be normal.  There was a very 
short systolic murmur heard along the left sternal border and 
the veteran's lungs were clinically clear to auscultation 
without rales or rhonchi.  Further diagnostic evaluation was 
recommended, however, as of now, it was indicated that the 
veteran did not demonstrate any hypertension, but could have 
labile hypertension intermittently.

Private medical records for the period of August to September 
1995 reflect that in August 1995, the veteran reported 
occasional episodes of palpitations and dyspnea when he 
played tennis, although it was noted that a Holter monitor in 
1990 revealed negative findings.  Evaluation of the 
respiratory system was negative.  Musculo-skeletal evaluation 
indicated a lot of pain in the right shoulder and leg in the 
area of the surgery.  Chest X-rays were interpreted to reveal 
small blebs in the apex of each lung, and that the heart was 
at the upper limits of normal in size or perhaps minimally 
enlarged with a prominent left ventricular contour without 
pulmonary vascular congestion.  Minimal atherosclerotic 
calcifications were seen in the walls of the aortic arch, and 
a mild pectus excavatum deformity was noted.  The assessment 
at this time included dyspnea and palpitations.  

August 1995 private chest X-rays were interpreted to reveal 
small blebs in the apex of each of the veteran's lungs, and 
that the heart was at the upper limits of normal in size or 
perhaps minimally enlarged with a prominent left ventricular 
contour without pulmonary vascular congestion.  Minimal 
atherosclerotic calcifications were seen in the walls of the 
aortic arch, and a mild pectus excavatum deformity was noted.

A private August 1995 EKG was interpreted to reveal abnormal 
findings.  A private medical entry from September 1995 
reflects the veteran's complaint of chest pain which was not 
necessarily precipitated by exertion or relieved by rest.  It 
was further noted that the veteran had a previous history of 
chest discomfort that resulted in VA stress evaluation, the 
records from which were not found to be helpful or 
interpretable.  A recent EKG was noted to have been abnormal, 
showing poor R-wave progression of V-I and V-II which could 
be positional, rotational or represent anteroseptal damage.  
Blood pressure was 110/80 and the lungs were noted to be 
clear to auscultation and percussion.  The heart was not 
enlarged with regular rhythm, and there was no murmur, rub or 
gallop.

A September 1995 stress EKG was found to reflect that the 
veteran was mildly hypertensive but otherwise revealed 
negative findings.

A September 1995 VA echo report reflects that the left 
ventricle was normal in size, and that there was mild 
concentric left ventricular hypertrophy, mild hypokinesis, 
and an overall ejection fraction of 60 percent.  The right 
atrium/ventricle was found to be mildly enlarged, but there 
was normal systolic function.  Stress EKG at this time was 
interpreted to reveal negative findings.  Dynamic EKG 
revealed basic sinus rhythm, sinus tachycardia of 100 beats 
per minute, occasional ventricular extrasystole, and no 
significant arrhythmias.

September 1995 VA orthopedic examination revealed complaints 
of pain in the right shoulder.  The impression was 
supraspinatus tendinitis.  The veteran also complained of 
right ankle pain, and examination indicated mild swelling and 
tender deltoid ligament.  It was also noted that placing the 
hindfoot in inversion caused pain.  Examination of the knees 
indicated some pain on moving the right patella.  Tenderness 
was located over both joint spaces and involved essentially 
the anterior lip of the tibia.  There was no swelling or 
effusion.  Examination of the left knee revealed some diffuse 
tenderness about the anterior lip of the tibia.  Otherwise, 
the left knee was negative.  Examination of the left ankle 
was also negative.  In summary, the veteran's major problem 
was that of a fractured tibia which healed with slight 
lateral angulation.  Pain in the right knee and ankle were 
found to be residuals of this fracture, and the remaining 
findings were considered minor in extent.

VA examination in September 1996 indicated that four weeks 
earlier, the veteran awakened with intermittent chest pain 
which lasted 5 to 10 minutes and was somewhat sharp in 
character and radiated to the left shoulder.  Two days later, 
he went to his private physician and was told his blood 
pressure was elevated.  The veteran further reported that he 
had similar chest pains while in the service in 1990 
happening once or twice per year.  Physical examination at 
this time revealed blood pressure of 124/82 on the right and 
128/86 on the left.  Lungs were noted to be clear.  Stress 
EKG from September 1995 was noted to reveal negative findings 
and the impression at this time was chest pain of unknown 
etiology.

October 1996 chest X-rays were interpreted to reveal that the 
heart appeared somewhat prominent although this was thought 
to be exaggerated by the veteran's pectus excavatum.  No 
active pulmonary infiltrate was seen and the impression was 
that the chest was essentially unchanged when compared with 
results of previous examination in February 1992, and that 
there was no evidence of acute cardiopulmonary process.

VA July 1997 hypertension examination indicated that the 
veteran reported that there had been a diagnosis of high 
blood pressure at the time of VA examination in 1991.  The 
veteran denied taking any medication but indicated that he 
would occasionally experience some dyspnea on exertion when 
walking fast for one mile.  He also experienced occasional 
chest pain with similar activity.  The pain would sometimes 
radiate into his left shoulder and upper arm, but he denied 
any swelling of the extremities or pitting edema.  
Subjectively, the veteran complained of a fast heartbeat, and 
blood pressure was 160/100.  The veteran was found to have an 
enlarged heart on a borderline basis and an apical beat was 
not heard beyond the midclavicular line.  All diagnostic 
studies were interpreted to reveal negative findings.  The 
diagnosis included hypertension.

VA heart examination in August 1997 revealed that the veteran 
was again evaluated for chest pain.  The veteran's medical 
records were not available but the examiner noted that the 
veteran related the possibility of a myocardial infarction in 
1988 at Darnell Army Hospital.  The pain was described then 
and now as atypical, fleeting and localized in the size of a 
dime in the left mid-anterior chest wall.  There was no overt 
pressure, tightness or radiation and the pain was sometimes 
brought on by brisk walking.  It occurred at the rate of 
three times a week and would last for 15 to 20 minutes.  It 
was not progressive in nature and was sometimes relieved by 
rest.  EKG at one time reportedly showed some poor R-wave 
progression.  Physical examination at this time revealed 
blood pressure of 152/92 bilaterally.  The chest was clear to 
auscultation and percussion.  Examination of the heart 
demonstrated no posterior myocardial infarction, normal S1 
physiologic split S2, prominent S4, and no murmurs, rubs or 
gallops.  The diagnosis was atypical chest pain, 
hypertension, increased risk for coronary artery disease 
(CAD), history of myocardial infarction in 1988 at Darnell 
Hospital although without documentation, and possible mild 
hypertensive cardiomyopathy.

August 1997 VA joints examination revealed that the veteran 
reported the onset of knee symptoms 16 to 17 years earlier, 
which came on gradually with running.  The right knee 
bothered him more than the left, and the pain had become 
worse to the point that it was constant.  There was no 
swelling.  He further noted limitation of movement and that 
there was some warmness without redness.  He would also 
experience episodes of giving way three time a year and 
believed this would occur bilaterally.  Locking would occur 
at the rate of twice a month.  He had difficulty separating 
symptoms in the right leg involving the ankle, tibia and knee 
area.  It was noted that the veteran did not have any clear-
cut findings consistent with inflammatory arthritis, although 
his symptoms throughout the years were somewhat suggestive.  

Examination of the right knee revealed range of motion 
between 0 and 140 degrees, actively, and passively to 150 
degrees with some pain, and the left knee demonstrated motion 
between 0 and 145 degrees, actively, and passively to 155 
degrees with less apparent pain on that side.  There was also 
some slight retropatellar crepitus which was found to be 
normal for the veteran's age.  X-rays of both knees revealed 
no significant changes and no evidence of osteoarthritic 
changes.  Right ankle X-rays were interpreted to reveal 
slight spurring of the dorsal navicular at the talonavicular 
joint but otherwise no significant ankle degenerative 
arthritis.  The diagnosis included bilateral knee pain 
without evidence of osteoarthritis on X-rays, and right ankle 
pain, most likely related to chronic strain related to the 
veteran's ankle malunion.

Examination of the shoulders revealed that the veteran 
provided a history of having pain in his shoulders with 
gradual onset beginning 14 to 15 years earlier.  While the 
examiner noted that records did reflect problems with the 
right shoulder, the veteran was now complaining of pain in 
both shoulders with some weakness associated with the pain.  
Physical examination revealed flexion to 140 degrees 
bilaterally, abduction to 160 degrees bilaterally, adduction 
to 20 degrees on the right and 25 on the left, extension to 
60 degrees bilaterally, internal rotation of 35 degrees on 
the right with pain and 40 degrees on the left, and external 
rotation to 90 degrees bilaterally with pain at the extremes.  
Grinding in the shoulders was found to be consistent with 
what was seen in subacromial bursitis or tendinitis.  

Shoulder X-rays were interpreted to reveal no significant 
degenerative changes as were X-rays of the wrists.  X-rays of 
the hands did reveal degenerative arthritis of all fingers 
with increased changes in the ring finger of the right hand.  
The impression included bilateral shoulder bursitis and/or 
tendinitis by history without significant degenerative 
arthritis radiographically, and bilateral wrist pain without 
objective findings clinically or radiographically.

December 1998 VA heart examination revealed that the veteran 
gave a longstanding history of hypertension.  The examiner's 
review of the veteran's claims file disclosed that the 
veteran had been evaluated for hypertension in 1995 and prior 
thereto.  The chest pain was atypical because it used to come 
at night.  There were more than three myocardial perfusion 
studies from 1995 to 1999, and the latest one showed moderate 
reversible ischemia.  Previous studies had been negative for 
ischemia.  Recent echo studies revealed concentric left 
ventricular hypertrophy and sclerosis of the aortic root.  
Ejection fraction was noted to be very good at more than 75 
percent.  Recent medical history indicated a stroke a few 
months earlier which resulted in right hemiparesis.  The 
stroke was related by the VA examiner to uncontrolled 
hypertension.  The examiner further indicated that the 
concentric left ventricular hypertrophy was secondary to 
hypertension.  A previous echo study was found to possibly 
reflect a mild heart attack, not documented.  The veteran was 
taking medication for hypertension.

Physical examination of the chest revealed it to be clear to 
auscultation and percussion, and evaluation of the 
cardiovascular system revealed negative findings.  The 
diagnosis included uncontrolled hypertension, history of 
angina, without infarction, moderate reversible ischemia, 
compatible with CAD, concentric left ventricular hypertrophy 
secondary to hypertension, and right hemiparesis secondary to 
hypertension.  The examiner could not opine an approximate 
date for the beginning of the veteran's hypertension, other 
than to state that the veteran reported that he was service 
connected for this condition.  The examiner went on to 
comment that previous echocardiogram showed good systolic and 
diastolic function of the left ventricle and previous 
myocardial perfusion study in 1995 was also normal.  However, 
in the previous four years, some changes did occur as 
indicated in the latest perfusion study.  Based on the 
diagnostic studies, it was the examiner's conclusion that the 
veteran had CAD and severe changes of hypertension.  The 
examiner reiterated that he was unable to give an approximate 
date for hypertension, although it veteran's history gave the 
impression that it had been around for a long time.  At this 
time, hypertension was found to be the main problem, and the 
chest pain considered atypical since it came at night, and 
was on the side of the chest which was not typical of angina.

At the veteran's personal hearing in May 1999, the veteran 
testified that his heart problem began in the early 1980's 
(transcript (T.) at p. 2).  The veteran believed that it was 
first manifested by dyspnea following running (T. at p. 3).  
The veteran encountered heart problems in service on quite a 
few occasions (T. at p. 3).  He was not treated for these 
problems in service, but did receive treatment post service 
as early as 1990 (T. at p. 3).  In the middle of 1989 or 
1990, he did recall experiencing dyspnea and chest pain 
during the process of running, after which he was taken to 
the Darnell Army Hospital (T. at pp. 3-4).  At the hospital a 
physician told the veteran that he had a mild heart attack, 
but he was apparently released without being admitted (T. at 
p. 4).  Thereafter, he had post service treatment at K. D. 
hospital in the early 1990's and with the VA in the mid 
1990's (T. at p. 5).  The veteran received treatment at K. D. 
but was only examined by the VA (T. at p. 6).  

The veteran asserted that his multiple joint problem also 
began in active service (T. at p. 7).  He further indicated 
that at the time of his discharge physical, he noted his 
multiple joint problem which involved the elbows, shoulders, 
knees, wrists and ankles (T. at pp. 7-8).  He indicated that 
he had been treating with the VA for this problem since his 
separation from the service (T. at p. 8).  There was swelling 
in the right shoulder and intermittently in the wrist and 
joints of the lower extremities (T. at p. 8).  X-rays of 
various joints had been taken by the VA but he denied any 
private treatment for this problem (T. at pp. 8-9).  With 
respect to his claim for service connection for a lung 
disorder, the veteran maintained that an in-service X-ray was 
interpreted to demonstrate scar tissue on the lungs which was 
related to tuberculosis (T. at p. 9).  He denied having 
tuberculosis prior to the service (T. at p. 9).  The only in-
service symptom identified as a manifestation of this 
disorder was dyspnea, and he continued to be treated for this 
condition after service (T. at pp. 9-10).  The veteran 
indicated that he was told by Army personnel connected with 
radiology that in-service X-rays disclosed tuberculosis scar 
tissue (T. at p. 10).  When he was in the service, he was 
also told by a physician that he had fluctuating blood 
pressure (T. at p. 12).  

VA bones examination in May 1999 revealed that the veteran 
complained of leg pain when walking.  

VA joints examination in May 1999 revealed that the veteran 
complained of right shoulder and knee pain, and the diagnosis 
was normal right knee and history of bursitis in the right 
shoulder diagnosed as tendinitis.  X-rays of the right knee, 
shoulder and hand revealed negative findings.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that in the early part of 1990, 
he experienced an episode of chest pain for which he was 
taken to the troop medical clinic (T. at p. 6).  He remained 
at the hospital during the day but was released at the end of 
the day (T. at p. 7).  Between early 1990 and October 1990, 
the veteran indicated that he experienced periodic tightness 
of the chest and would easily tire (T. at p. 7).  One year or 
two after he left the service, the veteran began to receive 
treatment for his heart at the VA and K. D. (T. at p. 8).  He 
claimed that he mentioned his heart problem at the time of 
separation, but nothing was ever done about it (T. at p. 8).  
The veteran also noted that he had a rapid heart rate and he 
believed there was a diagnosis of an enlarged heart (T. at 
pp. 10-11).  The veteran believed that his arthritis began 
while stationed in Germany (T. at p. 13).  The condition 
involved the shoulders, elbows, wrists, knees and ankles (T. 
at p. 13).  The veteran had been treated for arthritis since 
service separation and was using Naproxen primarily for this 
condition (T. at p. 14).  He had been treated for arthritis 
mostly by the VA (T. at pp. 15-16).  

After he joined the service, the veteran tested positive for 
tuberculosis (T. at p. 16).  A chest X-ray during the early 
and middle part of the veteran's military service reportedly 
showed scar tissue from tuberculosis (T. at p. 17).  The 
veteran could not remember whether there was ever a specific 
diagnosis made in connection with the scarring demonstrated 
on X-rays (T. at p. 17).  In this regard, he experienced an 
occasional cough and a different type of chest pain (T. at p. 
18).  Only the VA had provided treatment for this condition 
(T. at p. 19).  He could not recall whether he had been given 
any medication for his lung problem (T. at p. 19).  


Analysis

The veteran asserts that he has a current heart disorder, a 
lung disorder, and multiple joint arthritis other than that 
which has already been associated with service-connected 
disability that is directly related to service.  As will be 
shown more fully below, while there are multiple diagnoses of 
current cardiovascular disability, since the evidence of 
record does not support the existence of a current lung 
disorder and/or multiple joint arthritis, service connection 
for such disabilities is not warranted.

In this regard, the Board finds initially and most 
importantly that the record reveals no competent medical 
evidence of a current diagnosis of a lung disorder or 
multiple joint arthritis other than that which has been 
related to service-connected disability.  As was previously 
noted above, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The Court has also held that the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, 1 Vet. App. 292,296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to the veteran's 
claim for service connection for a lung disorder and multiple 
joints including the left shoulder, lower extremities, and 
other joints.

Although the record reflects diagnoses of DJD of the knees 
and shoulders in December 1990 and DJD of the right shoulder 
in June 1991, the first X-ray findings that were reflective 
of some degenerative joint changes (spurring) were not until 
X-rays of the right ankle and the fingers of the hands in 
August 1997, and the Board finds that the arthritis 
associated with the right ankle would already be a symptom 
associated with the veteran's service-connected right leg 
disorder, and arthritis of the ring finger would already be 
associated with the veteran's service-connected right ring 
finger deformity.  In addition, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2000), degenerative arthritis 
must be established by X-ray findings, and since such 
findings are not of record except as noted above, the Board 
finds that the record does not reflect additional arthritis 
of the joints for which service connection may be 
established.  While the Board appreciates that there were 
August 1997 X-rays findings of degenerative changes in all of 
the fingers of the hands, the veteran's claim for arthritis 
of the joints has been limited to the elbows, shoulders, 
knees, wrists and ankles, and in any event, since the record 
otherwise fails to establish a link between arthritis of the 
fingers (other than the right ring finger) and service, the 
claim is alternatively deficient on this basis.  

Similarly, while the Board observes that there was a finding 
of some pleural scarring during service in 1976 and some 
additional X-ray findings more recently in 1995, the majority 
of chest X-rays have demonstrated clear lung fields and there 
has been no diagnosis of a lung disorder based on an X-rays 
finding either before or after service.

Finally, although there are multiple reports of multiple 
joint pain, it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be established.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

The veteran is also not competent to say whether any current 
lung or multiple joint symptoms are related to service or to 
a period of one year following service.  Espiritu v. 
Derwinski, supra.

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a lung disorder or 
multiple joint arthritis other than that which has already 
been related to service-connected disability or the arthritis 
in the fingers (other than the right ring finger) for which 
the veteran has not sought service connection.  Moreover, 
while the veteran is capable of providing evidence of certain 
persistent or recurrent symptoms of disability, he is not 
competent to link persistent or recurrent symptoms to 
service.  A disorder of the lungs or multiple joint arthritis 
are medical disabilities subject to diagnosis by a party with 
medical expertise, not to a lay person's observation.  The 
Board finds nothing in the recent legislative changes that 
has altered the methods of proof of critical facts set forth 
in the prior case law.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's lungs or multiple joint arthritis makes the claims 
so fundamentally defective that they would be additionally 
subject to denial on the basis of a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 
U.S.C.A. § 5103A(a) (no duty to assist when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim), and 38 U.S.C.A. § 5103A(d)(2) (no 
obligation to provide a VA examination when evidence of 
record does not contain competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and there is no indication that the disability 
or symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of these claims, 
the Board finds that the claims could alternatively be denied 
because of a lack of legal merit.

As for the veteran's claim for service connection for heart 
disease with hypertension, while it is clear that there is 
current cardiovascular disability with diagnoses such as CAD, 
right hemiparesis, and hypertension, the preponderance of the 
evidence is against a relationship between any current 
cardiovascular disorder and service, or to a period of one 
year following service.  More specifically, while there were 
periodic elevated blood pressure readings during service, 
none was found by an examiner to be indicative of high blood 
pressure.  In fact, even following comprehensive evaluation 
shortly after service by the VA in the latter part of 1990 
and the middle of 1991, there were no diagnoses of any 
cardiac disorder, including hypertension.  Thereafter, it was 
not until some time between 1995 and 1999 that clinical and 
diagnostic findings warranted actual diagnoses of cardiac 
disability, however, despite such diagnoses, no examiner 
opined any relationship between such disability and service, 
or to a period of one year following service.  

As was already noted, as a lay person, the veteran is unable 
to say whether any current cardiovascular symptoms are 
related to service or to a period of one year following 
service.  Espiritu v. Derwinski, supra.  In addition, while 
the veteran has indicated that his spouse would regularly 
take the veteran's blood pressure during service and noted 
that there were elevated readings, there is no statement from 
the veteran's spouse in this regard along with a foundation 
of her ability to diagnose hypertension, and the veteran has 
clearly been on notice of the RO's position that his claim 
lacked medical evidence of hypertension or heart disease 
during service or one year following service.  The Board also 
again notes the RO's multiple independent efforts to obtain 
such evidence without any examiner being willing to opine 
such a connection.

The Board further observes that while the service medical 
records do document complaints of chest pain in May 1990 with 
the veteran's report of chest pain and dyspnea with activity, 
and a history of sharp left-sided stabbing chest pain for 
years, an episode of chest pain in November 1976 was 
diagnosed to be of unknown etiology, episodes of chest pain 
in October 1978 and October 1981 were identified as 
associated with cold symptoms, and there is thereafter no 
additional documented complaint of chest pain until April 
1989, at which time the veteran described left-sided chest 
pain.  In addition, in May 1990, the examining physician 
specifically found the etiology of the veteran's chest pain 
to be of noncardiac origin, and this opinion was thereafter 
supported by the December 1998 VA heart examiner who 
concluded that the veteran's chest pain was atypical since it 
came at night, and was on the side of the chest which was not 
typical of angina.  

For example, at the VA July 1997 hypertension examination, 
the veteran stated that there had been a diagnosis of high 
blood pressure at the time of VA examination in 1991, and a 
review of the results from that examination does not disclose 
such a diagnosis.  Similarly, the veteran has repeatedly 
reported a longstanding history of hypertension during 
service in the face of the service medical records which do 
not demonstrate even one diagnosis of this condition and 
which instead contain a specific denial of a history of 
hypertension by the veteran in May 1990.  In addition, the 
veteran has repeatedly referenced his in-service episodes of 
chest pain in 1989 and/or 1990 as a mild heart attack without 
a medical opinion squarely supporting this contention.  
Moreover, the veteran represented to the December 1998 VA 
heart examiner that he was service connected for hypertension 
when this was clearly not accurate.

Thus, in assessing the evidence in support of the claim and 
that which is against, the must find that the lack of an in-
service diagnosis of hypertension or other cardiovascular 
disorder, the fact that in-service diagnoses found the 
veteran's complaints of chest pain to be related to cold 
symptoms or other noncardiac origins, the fact that the 
veteran specifically denied a history of hypertension in May 
1990, the fact that the first post-service diagnosis of 
hypertension was not until July 1997, and the fact that the 
December 1998 VA heart examiner specifically found that the 
chest pains of the veteran were not typical of angina, 
overwhelm the veteran's lay statements asserting current 
cardiovascular disability to service or to a period of one 
year following service.  The Board further notes that to the 
extent that the December 1998 VA heart examiner discussed a 
possible connection between current disability and service, 
the opinion was based solely on a history provided by the 
veteran which was inaccurate and in any event could not 
provide the basis for a medical opinion of any evidentiary 
value.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Accordingly, the Board must conclude that a preponderance of 
the evidence is also against the veteran's claim for service 
connection for heart disease. 

As was also alluded above, even if the Board were to find a 
current lung disorder or arthritis of the fingers that is not 
already associated with service-connected disability, since 
neither of these disabilities are linked by medical evidence 
to service or to a period of one year after service, these 
claims would additionally fail on this basis.  In this 
regard, the Board would further note that the most 
significant X-rays findings of DJD are related to joints 
which have been the subject of some trauma either directly 
related to service or service-connected disability, such as 
the right ankle and right ring finger.  In contrast, there 
has been little, if any, X-ray findings of DJD that have not 
been related to a specific etiology.



II.  Entitlement to Increased Evaluations for Postoperative 
Residuals of a Fractured Right Fibula and Tibia, with Atrophy 
and Shortening of the Right Leg, Right Shoulder Bursitis, 
Sinusitis with Headaches and Nasal Allergies, Bilateral 
Hearing Loss, Perforation of the Right and Left eardrums, 
Postoperative, Internal Derangement of the Right Knee, and 
Right Ring Finger Disability with Deformity

As was previously noted, the Board finds that this matter has 
already been sufficiently developed pursuant to the VCAA.  
With respect to the instant claims for increased rating, the 
Board would further note that while the veteran's 
representative has asserted that the veteran should be 
afforded new VA examinations to ascertain the current 
severity of his service-connected disability, the record 
reflects that the most recent examinations were conducted in 
May 1999, and there is no specific allegation that the 
veteran's service-connected disabilities have worsened since 
the May 1999 examinations.  Consequently, the Board finds 
that remand solely for more current examinations is not 
warranted.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.




A.  Postoperative Residuals of a Fractured Right Fibula and 
Tibia, with Atrophy and Shortening of the Right Leg

Background

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
postoperative residuals of a fractured right fibula and 
tibia, with atrophy and shortening of the right leg, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, in a September 1991 rating 
decision, based on service medical records and VA medical 
examination.  VA examination in December 1990 and July 1991 
was found to reflect X-ray findings of old healed fractures 
of the tibial and fibular shaft with metallic fixation 
devices remaining in place.  Clinical evaluation revealed 
mild deformity of the tibial edge of the right leg about the 
distal one-third of the site of previous fracture which was 
suggestive of malunion of the fracture.  There was minimal 
swelling on the lateral aspect of the right lower leg as was 
what seemed to be a little increased degenerative arthritis 
in the right ankle joint, and one-half inch shortening of the 
right leg secondary to the fracture.  The right thigh 
measured 50 centimeters (cm) compared with 51 on the left, 
and the right calf measured 37 1/2 cm compared with 37 on the 
left.  There was also an eight inch longitudinal scar that 
extended down the lateral aspect of the right leg and

Private medical records for the period of August to September 
1995 reflect that in August 1995, musculo-skeletal evaluation 
indicated a lot of pain in the right leg in the area of the 
surgery.

September 1995 VA orthopedic examination revealed complaints 
right ankle pain, and examination indicated mild swelling and 
tender deltoid ligament.  It was also noted that placing the 
hindfoot in inversion caused pain.  Tenderness was located 
over the anterior lip of the tibia.  There was no swelling or 
effusion.  In summary, the veteran's major problem was that 
of a fractured tibia which healed with slight lateral 
angulation.  Pain in the right knee and ankle were found to 
be residuals of this fracture, and the remaining findings 
were considered minor in extent.

August 1997 VA joints examination revealed that the veteran 
had difficulty separating symptoms in the right leg involving 
the ankle, tibia and knee area.  The veteran further noted 
that the right ankle felt constantly swollen.  Physical 
examination revealed a 20 cm scar that was longitudinal over 
the tibial crest.  Adjacent to the scar and down the dorsum 
of the foot there was a loss of sensation consistent with 
damage to the superficial perineal nerve.  There was also 
some crepitus behind the medial malleolus of the ankle with 
motion of the flexor digitorum lungus tendons indicating some 
scar tissue in that area.

Examination of the right knee revealed range of motion 
between 0 and 140 degrees, actively, and passively to 150 
degrees with some pain, and the left knee demonstrated motion 
between 0 and 145 degrees, actively, and passively to 155 
degrees with less apparent pain on that side.  Ankle ranges 
of motion revealed dorsiflexion of 5 degrees on the "left," 
plantar flexion of 50 degrees bilaterally, inversion of 40 
degrees on the right, and eversion of 20 degrees on the 
right.  Leg lengths were 84 cm on the right and 83 cm on the 
left.  Thigh measurements were 56 cm on the right and 55 cm 
on the left, and calf measurements were 21.5 cm on the right 
and 21 cm on the left.  

X-rays of the right tibia revealed a 12 degree angulation in 
valgus of a healed fracture of the right tibia and fibula in 
the middle one-third, and a retained plate with screws and a 
single screw in the fibula.  X-rays of the ankle revealed 
slight spurring of the dorsal navicular at the talonavicular 
joint but otherwise no significant ankle degenerative 
arthritis.  The diagnosis included status post healed 
fracture of the right tibia and fibula, decreased sensation 
to dorsum of the right foot secondary to injury of the 
superficial perineal nerve associated with surgical 
treatment, no atrophy and right ankle pain most likely 
related to chronic strain related to tibial malunion.

At the veteran's personal hearing in May 1999, the veteran 
testified primarily with respect to his claims for service 
connection.  

VA bones examination in May 1999 revealed that the veteran 
complained of leg pain when walking.  Physical examination 
indicated mild atrophy of the musculature of the right lower 
leg, but the examiner did not find loose motion or any 
malunion.  Gait was found to be steady and there was no 
apparent limp.  The diagnosis was status post fracture of the 
right tibia and fibula with residual pain.

VA joints examination in May 1999 revealed that the veteran 
complained of right knee pain, and the diagnosis was normal 
right knee.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that his right leg problem 
affected his right knee and caused an intermittent limp (T. 
at p. 21).  Sometimes, he would have to use a cane (T. at p. 
21).  His shoe on the left would typically wear out faster 
than the one on the right (T. at p. 22).  The veteran did not 
believe that this disability affected his work-related 
activities (T. at p. 22).  


Rating Criteria and Analysis

Initially, the Board again notes that the RO has rated the 
veteran's right leg disability at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, for malunion of the tibia and 
fibula with slight knee or ankle disability.  The RO has also 
separately rated a disability of the right knee as related to 
the service-connected right leg disorder, but apparently 
concluded that the veteran's right ankle disorder has been 
adequately taken into account by the 10 percent evaluation 
assigned under Diagnostic Code 5262.  A higher rating solely 
under this Diagnostic Code would require moderate knee or 
ankle disability for a 20 percent and marked knee or ankle 
disability for a 30 percent evaluation, and with the 
inability to consider right knee disability due to its 
separate rating (see 38 C.F.R. § 4.14 (2000)), the Board does 
not find that ankle disability on its own would be consistent 
with moderate or marked impairment.  The Board will, however, 
consider the application of other diagnostic criteria to 
determine whether entitlement to higher or other separate 
evaluations is appropriate.  

In this regard, the Board first notes that in view of some 
evidence of muscle atrophy, the Board has considered the 
rating criteria for muscle injuries.  However, the Board 
notes that under both the "old" (effective prior to July 3, 
1997) and "new" (effective July 3, 1997) criteria for 
muscle injuries, a muscle injury rating may not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  Here, as the evidence of record does reflect a 
finding of damage to the superficial peroneal and a 
corresponding diagnosis of a loss of sensation associated 
with this damage, the Board finds that peripheral nerve 
diagnostic criteria are more appropriate for consideration 
and would preclude any further consideration of the muscle 
injury criteria.  

Pursuant to Diagnostic Code 8522, a 10 percent evaluation is 
available for moderate incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal), and the Board 
further observes that an introductory note to the peripheral 
nerve criteria provides that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Here, as was noted above, August 1997 VA 
joints examination revealed that adjacent to the surgical 
scar and down the dorsum of the foot there was a loss of 
sensation consistent with damage to the superficial peroneal 
nerve and there was a specific diagnosis of decreased 
sensation to the dorsum of the right foot secondary to injury 
of the superficial perineal nerve associated with surgical 
treatment.  Thus, giving the veteran the benefit of the 
doubt, the Board finds that the veteran is entitled to a 
separate 10 percent evaluation for damage to the superficial 
peroneal nerve under Diagnostic Code 8522.

In addition, the Board has considered entitlement to a higher 
or separate rating for symptoms of pain under 38 C.F.R. 
§ 4.40, 4.45, and 4.59, and/or arthritis, and with respect to 
arthritis, the Board notes that the August 1997 VA X-ray 
findings of slight spurring of the dorsal navicular at the 
talonavicular joint but otherwise no significant ankle 
degenerative arthritis does support a conclusion that there 
is at least some DJD in the right ankle.  Therefore, as there 
is some indication that there is some limitation of motion in 
the ankle joint, the Board finds that 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 would permit a separate 10 
percent evaluation for right ankle arthritis. 

The Board finds that in view of the separate 10 percent 
rating for arthritis, pain provides the primary basis for the 
maintenance of a 10 percent evaluation under Diagnostic Code 
5262 and can not alone provide the basis for an increased 
rating under that criteria.  

With respect to the veteran's scar of the right leg, there is 
no evidence that such scar is tender or painful, and that to 
the extent it has affected another body function such as the 
superficial peroneal nerve, it has already been taken into 
account with the separate 10 percent rating under Diagnostic 
Code 8522.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2000).

The Board also finds that a higher rating is not warranted 
under 38 C.F.R. § 3.321.  As to the disability presented, the 
Board can not conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).

In summary, while the Board does not find the veteran's 
service-connected right leg disability warrants a higher 
rating under Diagnostic Code 5262 or any other applicable 
criteria, it does find that the veteran is entitled to 
separate evaluations of 10 percent for nerve damage under 
Diagnostic Code 8522 and arthritis under Diagnostic Codes 
5003, 5010.


B.  The Veteran's Right Shoulder Bursitis

Background

A review of the history of this disability shows that the 
veteran was originally granted service connection for right 
shoulder bursitis and assigned a 10 percent evaluation by a 
September 1991 rating decision, based on service medical 
records and VA medical examination.  VA examination of the 
right shoulder in December 1990 revealed full range of motion 
but pain and crepitus associated with DJD unconfirmed by X-
ray findings.  In June 1991, the veteran continued to carry a 
diagnosis of DJD of the right shoulder despite the lack of 
positive X-ray findings.  In June 1991, the veteran could 
forward elevate to 160 degrees, abduct to 160 degrees, 
externally rotate to 45 degrees, and had virtually no 
internal rotation.

Private medical records for the period of August to September 
1995 reflect that in August 1995, musculo-skeletal evaluation 
indicated a lot of pain in the right shoulder.

September 1995 VA orthopedic examination revealed complaints 
of pain in the right shoulder.  Physical examination revealed 
full range of motion with pain at 180 degrees flexion and 
abduction.  The pain was located under the acromion.  
Internal rotation was 45 degrees and external rotation 90 
degrees.  The impression was supraspinatus tendinitis.  

August 1997 VA joints examination revealed that the veteran 
reported a history of pain in his shoulders with gradual 
onset beginning 14 to 15 years earlier.  While the examiner 
noted that records did reflect problems with the right 
shoulder, the veteran was now complaining of pain in both 
shoulders with some weakness associated with the pain.  
Physical examination revealed flexion to 140 degrees 
bilaterally, abduction to 160 degrees bilaterally, adduction 
to 20 degrees on the right and 25 on the left, extension to 
60 degrees bilaterally, internal rotation of 35 degrees on 
the right with pain and 40 degrees on the left, and external 
rotation to 90 degrees bilaterally with pain at the extremes.  
Grinding in the shoulders was found to be consistent with 
what was seen in subacromial bursitis or tendinitis.  

Shoulder X-rays were interpreted to reveal no significant 
degenerative changes, although mild spurring was observed off 
the inferior aspect of the right distal clavicle.  The 
impression included bilateral shoulder bursitis and/or 
tendinitis by history without significant degenerative 
arthritis radiographically.

At the veteran's personal hearing in May 1999, the veteran 
testified primarily with respect to his claims for service 
connection.

VA joints examination in May 1999 revealed that the veteran 
complained of right shoulder, and the diagnosis was history 
of bursitis in the right shoulder diagnosed as tendinitis.  
X-rays of the right shoulder revealed negative findings.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran indicated that he was not currently being 
followed by a physician for his right shoulder bursitis (T. 
at p. 23).  He did indicate that it continued to bother him 
(T. at p. 23).


Rating Criteria and Analysis

Impairment of the humerus, with recurrent dislocation of the 
shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 
percent evaluation is assigned with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
38 C.F.R. Part 4, Diagnostic Code 5202 (2000).

The veteran's right shoulder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2000) for bursitis 
which is rated on limitation of motion of the affected parts 
as degenerative arthritis except gout which is rated under 
Diagnostic Code 5002.  Degenerative arthritis which is 
established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

The limitation of motion of either arm to shoulder level is 
rated as 20 percent disabling.  The limitation of motion of 
the major extremity midway between the side and shoulder 
level is rated 30 percent, and limitation of motion of the 
major extremity to 25 degrees from the side is rated 40 
percent.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201.  
The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Regulations provide that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

The Board initially notes that the veteran's right shoulder 
bursitis is primarily manifested by noncompensable limitation 
of motion and pain.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
would permit the assignment of a 20 percent rating if there 
is a finding that the limitation of motion in the right arm 
is at shoulder level, and a 20 percent rating under 
Diagnostic Code 5202 would require a finding or diagnosis of 
an impairment of the humerus by competent medical evidence.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

However, there is no evidence of impairment of the humerus, 
and forward flexion of the arm to shoulder level would 
constitute 90 degrees of flexion (38 C.F.R. § 4.71, Plate I), 
and the evidence of record demonstrates that the veteran is 
capable of motion far in excess of this limitation without 
pain.  Therefore, the Board finds that the level of 
disability for the right shoulder does not more nearly 
approximate the criteria of limitation of the right arm at 
shoulder level under Diagnostic Code 5201.  38 C.F.R. § 4.7.

With respect to Diagnostic Code 5202, the Board again notes 
that a 20 percent rating under that Diagnostic Code requires 
recurrent dislocation of the shoulder at the scapulohumeral 
joint with infrequent episodes of dislocation and guarding of 
movement only at shoulder level, and the record does not 
demonstrate such symptomatology.  The RO apparently concluded 
that the appellant was entitled to a 10 percent rating for 
his right shoulder disability in the face of only slight 
limitation of motion based on evidence of exertional pain and 
bursitis, and the Board is in agreement with this evaluation.

While the Board notes the evidence of spurring of the right 
clavicle, this has not been diagnosed as DJD nor causally 
connected to the veteran's service-connected right shoulder 
disability, and may therefore not form the basis for a 
consideration of a separate rating for arthritis of the right 
clavicle.

The Board has also considered the provisions of 38 C.F.R. § 
4.40, which provide, in essence, that functional loss may be 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion, and 38 C.F.R. § 4.45, which directs that the 
"factors of disability" affecting the joints include pain on 
movement and weakened movement.

However, while the Board does not doubt the presence of pain, 
the Board finds that its severity is not shown by this record 
to be productive of functional impairment of the quality or 
extent that would more nearly approximate the criteria for a 
20 percent evaluation under Diagnostic Code 5201 for 
limitation of motion of the arm to shoulder level, or a 20 
percent evaluation under Diagnostic Code 5202 for recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
infrequent episodes of dislocation and guarding of movement 
only at shoulder level.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5201 and 5202.

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant...."  38 C.F.R. § 
4.40.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
The record contains no confirmation objectively of "adequate 
pathology" of a degree of functional impairment beyond that 
contemplated by a 10 percent evaluation.  As the weight of 
the evidence is plainly against the award of a rating in 
excess of 10 percent, there is no basis for such an award 
under the doctrine of reasonable doubt.

The Board also again finds that a higher rating is not 
warranted under 38 C.F.R. § 3.321.  As to the disability 
presented, the Board can not conclude that the disability 
picture as to the veteran's right shoulder bursitis is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).




C.  Sinusitis with Headaches and Nasal Allergies

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
sinusitis with headaches and nasal allergies and assigned a 
noncompensable evaluation by a September 1991 rating 
decision, based on service medical records and VA medical 
examination.  December 1990 VA examination revealed that 
nasal passages showed slight edema but no blockage, and the 
veteran reported difficulty with sleeping due to nasal 
allergies with chronic congestion, a runny nose and 
headaches.

A July 1992 rating decision increased the evaluation for this 
disability to 10 percent based on the existence of headaches, 
since this was one of the criteria for a compensable rating.

August 1995 VA examination revealed that the veteran 
complained of nasal congestion and headaches 3 to 4 times a 
week for the previous 15 years.  Examination revealed no 
evidence of purulent material in the nose and there was a 
small spur on the right side of the septum.  X-rays of the 
sinuses were interpreted to reveal negative findings.  The 
diagnosis included allergic rhinitis.

Private medical records from August 1995 reflect that the 
nose was clear and respiratory evaluation revealed negative 
findings.  

VA nose examination in December 1997 revealed that the 
veteran reported 3 or 4 episodes of sinus problems per year.  
Clinical evaluation and X-rays revealed negative findings and 
the diagnosis was probably allergic rhinitis with no chronic 
sinus disease.

The veteran's personal hearing in May 1999 did not address 
the subject disorder.

VA nose examination in May 1999 revealed the veteran's report 
that he probably suffered from allergic rhinitis.  He further 
indicated that the nose was blocked about 80 percent of the 
time but that there was no purulent discharge or sinusitis.  
Physical examination revealed that the nasal turbinates were 
swollen and the extent of obstruction was reported to vary.   
There was also no sinusitis, polyps or deviation of the 
septum.  Sinus X-rays were reported as negative.  The 
diagnosis was allergic rhinitis were no chronic sinus 
disease.

At the veteran's hearing before a Member of the Board in May 
2001, he testified that his sinusitis had worsened over the 
previous couple of years with more frequent drainage and 
headaches (T. at p. 24).  The veteran was taking over-the-
counter medication and noted that his headaches would last a 
period of hours for which he would take pain medication and 
sometimes apply an ice pack (T. at p. 25).  


Rating Criteria and Analysis

The rating criteria in effect prior to October 7, 1996, 
provided a 10 percent rating for atrophic rhinitis which 
causes definite atrophy of the intranasal structure and 
moderate secretion.  A 30 percent rating required moderate 
crusting and ozena and atrophic changes.  38 C.F.R. 4.97, 
Diagnostic Code 6501.

The rating criteria in effect prior to October 7, 1996, 
further provided a 10 percent rating for moderate chronic 
maxillary sinusitis with discharge or crusting or scabbing, 
with infrequent headaches.  A 30 percent rating required 
severe chronic maxillary sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

The rating criteria in effect beginning on October 7, 1996, 
provide a 10 percent rating for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge and crusting.  A note provided at the end of this 
Diagnostic Code indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

The rating criteria in effect beginning on October 7, 1996, 
further provide a 30 percent rating for allergic or vasomotor 
rhinitis which includes polyps, and a 10 percent rating 
without polyps, but with greater than 50-percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  38 C.F.R. 4.97, Diagnostic Code 6522.  In 
addition, Diagnostic Code 6523 provides a 50 percent rating 
for bacterial rhinitis which includes rhinoscleroma, and a 10 
percent rating with permanent hypertrophy of turbinates and 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6523.

The Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change of October 7, 1996.  VAOPGCPREC 3-
2000 (April 10, 2000).  After the effective date, the 
disability is to be evaluated under the criteria which are 
more favorable.

The Board has considered whether any increase in evaluation 
is appropriate under both the "old" and "new" applicable 
criteria, and has determined that a higher evaluation is not 
warranted.

The medical findings in this case do not support a 30 percent 
rating based on the rating criteria in effect before October 
7, 1996.  While the medical evidence of record between 1990 
and 1995 reflects complaints of nasal congestion and 
headaches reportedly as frequent as 3 to 4 times per week, 
examination revealed no actual obstruction, discharge, active 
sinusitis, polyposis or purulent secretions and the 
impression in August 1995 was probable allergic rhinitis with 
no chronic sinus disease.  Therefore, the Board must find 
that the veteran's symptoms manifested prior to October 7, 
1996 were not consistent with the type of moderate crusting 
and ozena and atrophic changes required for a 30 percent 
evaluation under 38 C.F.R. 4.97, Diagnostic Code 6501 for 
rhinitis, or the type of severe chronic maxillary sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge, or crusting 
reflecting purulence required for a 30 percent evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, for sinusitis.  
Although the veteran has described frequent headaches, since 
they were not accompanied by a diagnosis of chronic maxillary 
sinusitis, the Board does not find that such a report alone 
can provide a basis for a higher evaluation under this 
Diagnostic Code.  

As for the period after October 7, 1996, the Board finds that 
it continues to demonstrate reported complaints to be more 
significant than actual clinical findings, with negative 
December 1997 clinical and X-ray evaluations and a diagnosis 
of probable allergic rhinitis with no chronic sinus disease, 
and a subsequent evaluation in May 1999, which also revealed 
no sinusitis, polyps and negative X-rays findings.  Thus, the 
Board continues to find that without more severe symptoms and 
a diagnosis of chronic sinusitis, the veteran's sinusitis 
continues to be appropriately rated at 10 percent, and that a 
higher rating under the "old" criteria is not warranted.  
Similarly, under the "new" criteria, the Board finds that 
the most recent evidence of record is not reflective of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, purulent 
discharge or crusting, for a 30 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6513, or clinical findings 
of polyps or rhinoscleroma for higher evaluations pursuant to 
Diagnostic Codes 6522 or 6523.  The veteran's current 
symptomatology is also clearly not manifested by chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness or affected sinus, and 
purulent discharge or crusting after repeated surgeries for a 
50 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6513.

The Board would further note that while it has considered the 
possibility of further remand to examine the veteran's 
disability at a time of year of greater symptomatology, the 
veteran has indicated that the condition is worse in the fall 
and spring, and the most recent examination was in May.  
Thus, the Board finds that remand for further examination in 
this case is not warranted.

The Board further finds that a higher evaluation is not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  Although the 
veteran has indicated that his sinusitis with nasal allergies 
and headaches has worsened, the record does not reflect any 
recent or frequent hospital care, and any interference in 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  Although the veteran has also indicated that he 
experienced more frequent drainage and headaches, the 10 
percent rating currently assigned accounts for what is 
considered the average impairment of earning capacity for 
veterans with this type of disability.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.


D.  The Veteran's Bilateral Hearing Loss

Background

A review of the history of this disability shows that service 
connection was originally established for bilateral hearing 
loss and a noncompensable rating assigned in a September 1991 
rating decision, based on service medical records and VA 
medical examination.  On VA audiological examination in 
February 1991, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
17.5
17.5
20
LEFT
30
35
22.5
22.5
35

Pure tone threshold average was 17.5 on the right ear and 
approximately 28.75 on the left, with speech recognition of 
and 94 percent on the right and 96 percent on the left, and 
the examiner commented that examination indicated normal 
hearing on the right and a mild loss on the left.  These 
scores were found by the RO to translate into numeric 
designations of I under Table VI of 38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (in effect prior to June 10, 
1999). 

VA nose examination in August 1995 revealed a diagnosis that 
included perceptive deafness bilaterally, and on VA 
audiometric examination that same month, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
25
25
LEFT
30
30
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  Pure 
tone threshold average was 23 on the right and 35 on the 
left, and the results were found to indicate normal hearing 
for adjudication purposes for the right ear and a mild to 
severe sensorineural hearing loss above 2000 Hertz for the 
left ear.

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
35
LEFT
55
50
40
50
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  Pure 
tone average was 37 on the right and 48 on the left, and the 
results of the examination were found to reflect a bilateral 
mixed hearing loss which was mild to severe on the right and 
moderate to severe on the left.  The conductive component of 
the evaluation was indicated to reflect a significant hearing 
change.  However, it was also noted that hearing thresholds 
might improve with treatment.

December 1997 VA ear disease examination revealed an 
impression of bilateral mixed hearing loss which would 
require the use of hearing aides.  No surgical intervention 
was recommended.

The veteran's personal hearing in May 1999 did not address 
the subject disorder.

On the authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
30
35
LEFT
40
40
30
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Pure 
tone threshold average on the right was 31 and on the left, 
39, and the results were interpreted to reveal a mild to 
moderate mixed hearing loss.

VA ears disease examination in May 1999 revealed a diagnosis 
of mild to moderate mixed hearing loss.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that he continued to have 
difficulty hearing bilaterally, although he considered his 
left ear to be worse than his right (T. at pp. 26-27).




Rating Criteria and Analysis

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.

Under 38 C.F.R. § 4.86(a) (2000), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change of June 10, 1999.  VAOPGCPREC 3-2000 
(April 10, 2000).  After the effective date, the disability 
is to be evaluated under the criteria which are more 
favorable.

Based on the results of relevant audiological examinations 
for the period of October 1990 to June 10, 1999, a 
compensable evaluation is not warranted.  More specifically, 
under the "old" criteria, the only method for assessing the 
level of hearing loss disability involved mechanical 
application of the appropriate table matching discrimination 
scores and pure tone threshold averages (Table VI), and in 
this regard, discrimination and pure tone threshold results 
in February 1991 demonstrated VA average pure tone thresholds 
of 17.5 on the right ear and approximately 28.75 on the left, 
with speech recognition of 94 percent on the right and 96 
percent on the left; VA examination in August 1995 revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 in the left ear, with pure tone threshold average of 23 
on the right and 35 on the left; VA examination in July 1997 
revealed recognition ability of 88 percent in the right ear 
and of 96 in the left ear, with pure tone average of 37 on 
the right and 48 on the left; and VA examination in May 1999 
revealed recognition ability of 92 percent in the right ear 
and of 96 in the left ear, with pure tone threshold average 
on the right of 31 and on the left, 39.  Consequently, using 
these scores in the most liberal manner possible, the result 
is no better than level II hearing on the right and level I 
on the left, which correspond to no better than a 
noncompensable rating under Table VII.

As for the period from June 10, 1999, the Board would first 
note that since the requirements for application of the 
"new" criteria have not been met, they do not provide any 
basis for an increased evaluation.  More specifically, 
38 C.F.R. § 4.86(a) is not for application because the 
veteran's pure tone thresholds in each ear as of the most 
recent examination in May 1999 were not 55 or more at each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz).  
38 C.F.R. § 4.86(b) is also unavailable since the veteran did 
not exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Thus, left with 
only the application of the "old" rating criteria, even 
taking the veteran's highest pure tone averages of 37 on the 
right and 48 on the left, and lowest discrimination scores of 
88 on the right and 96 percent on the left, such results 
would correspond to no better than level II hearing on the 
right and level I on the left, and a noncompensable 
evaluation for the veteran's service-connected bilateral 
hearing loss.

Based on the foregoing, the Board finds that entitlement to a 
compensable evaluation for the veteran's bilateral hearing 
loss may only be considered under the "old" rating 
criteria, and that pursuant to that criteria, a compensable 
evaluation is not warranted.

The requirements of 38 C.F.R. §§  4.85 and 4.86 set out the 
percentage ratings for exact numerical levels of impairment 
required for the evaluation of hearing loss.  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board also again finds that a higher rating is not 
warranted under 38 C.F.R. § 3.321, since the Board can not 
conclude that the disability picture as to the veteran's 
bilateral hearing loss is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).


E.  Perforation of the Right and Left eardrums, Postoperative

Background

The history of this disability reflects that service 
connection was granted separately for right and left 
perforated eardrums with noncompensable evaluations by a 
September 1991 rating decision, based on service medical 
records and VA medical examination.  VA examination revealed 
that ears to be normal except for scarred eardrums 
bilaterally.  Noncompensable evaluations were assigned for 
these disabilities as the RO determined that 0 percent 
evaluations were the maximum evaluations allowed under 
existing law for these disabilities.  

VA audiological examination in July 1997 revealed that the 
veteran reported bleeding from his ears following explosions 
for which he underwent tympanoplasties bilaterally in 1977.  
Now, he had occasional discomfort and drainage from his ears.  
Otoscopic examination indicated scarring of the left eardrum.  
The right canal was red and damp and the tympanic membrane 
was thick with no clear cone of light.

VA ear disease examination in December 1997 revealed that on 
the right side, there was an old, healed perforation 
posteriorly.  In the left ear there was a blunting in the 
anterior sulcus of the tympanic membrane, without active ear 
disease.

The veteran's personal hearing in May 1999 did not address 
the subject disorders.

VA ear disease examination in May 1999 revealed the right 
tympanic membrane to be intact but an old graft or 
tympanosclerosis was noted.  The tympanic membranes were 
found to be status post tympanoplasty tympanum, but there was 
no active ear disease.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that he would experience periodic 
ear infections, more often on the left than the right (T. at 
p. 27).  He also noted that once every two or three months he 
would experience drainage from his ears (T. at p. 28).  


Rating Criteria and Analysis

Since the effective date of service connection of the subject 
disabilities, perforation of the tympanic membrane has 
provided not more than a noncompensable evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6211.  As this Diagnostic 
Code is the most appropriate Code for rating the subject 
disabilities, the Board finds that a higher evaluation on a 
schedular basis is not warranted.  In addition, while the 
Board has also considered entitlement to a compensable 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321, the Board does not find that the disability picture 
as to the veteran's perforated eardrums is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  Consequently, the Board finds that a compensable 
evaluations for perforated left and right eardrums are not 
warranted.  


F.  Internal Derangement of the Right Knee

The history of this disability reflects that service 
connection was granted for internal derangement of the right 
knee with a noncompensable evaluation by a January 1992 
rating decision, based on service medical records and VA 
medical examination.  

December 1990 examination revealed that the veteran had full 
range of motion in all joints, and the diagnosis included DJD 
of the knees.  There were no X-ray findings in support of the 
diagnosis of DJD of the knees.

VA orthopedic examination in June 1991 indicated that the 
veteran reported that the right knee ached in cold weather 
and that there was residual discomfort from his right tibial 
fracture.  X-rays of the right shoulder and knee were found 
to reveal essentially negative findings, and the diagnosis 
included internal derangement of the right knee secondary to 
the fracture of the right lower leg with shortening of the 
leg.

September 1995 VA orthopedic examination some pain on moving 
the right patella.  Tenderness was located over both joint 
spaces and involved essentially the anterior lip of the 
tibia.  There was no swelling or effusion.  The range of 
motion was between 0 and 115 degrees.  There was also no 
instability in the right knee.  In summary, the veteran's 
major problem was that of a fractured tibia which healed with 
slight lateral angulation.  Pain in the right knee and ankle 
were found to be residuals of this fracture, and the 
remaining findings were considered minor in extent.

August 1997 VA joints examination revealed that the veteran 
reported the onset of knee symptoms 16 to 17 years earlier, 
which came on gradually with running.  The right knee 
bothered him more than the left, and the pain had become 
worse to the point that it was constant.  There was no 
swelling.  He further noted limitation of movement and that 
there was some warmness without redness.  He would also 
experience episodes of giving way three time a year and 
believed this would occur bilaterally.  Locking would occur 
at the rate of twice a month.  He had difficulty separating 
symptoms in the right leg involving the ankle, tibia and knee 
area.  It was noted that the veteran did not have any clear-
cut findings consistent with inflammatory arthritis, although 
his symptoms throughout the years were somewhat suggestive.  

Examination of the right knee revealed range of motion 
between 0 and 140 degrees, actively, and passively to 150 
degrees with some pain.  There was also some slight 
retropatellar crepitus which was found to be normal for the 
veteran's age.  X-rays of both knees revealed no significant 
changes and no evidence of osteoarthritic changes.  The 
diagnosis included bilateral knee pain without evidence of 
osteoarthritis on X-rays.

The veteran's personal hearing in May 1999 did not address 
the subject disorder.

VA bones examination in May 1999 revealed that the veteran 
complained of leg pain when walking.  

VA joints examination in May 1999 revealed that the veteran 
complained of right knee pain, and the diagnosis included 
normal right knee.  There was no dislocation or recurrent 
subluxation.  Physical examination revealed some slight 
tenderness over the medial patella.  The range of motion of 
the knee was from 0 to 138 degrees.  X-rays of the right knee 
revealed negative findings.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that he did not have to wear a 
right knee brace (T. at p. 30).  He did, however, note that 
the problems with his knee contributed to his limp (T. at p. 
30).  He had previously been issued a cloth knee brace but 
never a hinged type (T. at p. 31).  The veteran believed that 
the right knee was bothering him more than before (T. at p. 
31).


Rating Criteria and Analysis

Impairment of the knee, such as with recurrent subluxation or 
lateral instability, warrants a 10 percent rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
maximum rating of 30 percent for severe impairment under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  The 
veteran's right knee disability is currently is currently 
rated as noncompensable under Diagnostic Code 5257.

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2000), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000), based 
upon limitation in flexion and/or extension of the leg. 

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's right knee is currently rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  As this Diagnostic Code requires evidence of at least 
slight recurrent subluxation or lateral instability for a 
compensable rating, and none has been shown, other diagnostic 
criteria will have to be considered.  The Board further notes 
that since there has been no X-ray findings confirming 
arthritis in the right knee, a separate rating for right knee 
arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

However, although the evidence of record is also not 
reflective of the type of limitation in flexion or extension 
that warrants an evaluation of 10 percent for limitation of 
flexion of either leg under Diagnostic Code 5260, or 
limitation of extension under Diagnostic Code 5261, in order 
to justify a higher evaluation, the Board has noted that 
since the establishment of service connection there has been 
some limitation of flexion (limited to as much as 115 degrees 
in August 1995) and both subjective and objective reports of 
pain on motion of the right knee.  Consequently, giving the 
veteran the benefit of the doubt, the Board will instead rate 
the veteran's disability under Diagnostic Code 5260 and find 
that the findings of pain on motion warrant a 10 percent 
evaluation under that Diagnostic Code.  38 C.F.R. §§ 4.40, 
4.45.  Obviously, an even higher evaluation under that 
criteria is not indicated as the veteran has never shown a 
compensable limitation of motion, with or without pain.  

Once again, while the Board has considered 38 C.F.R. § 3.321, 
it finds that the disability picture as to the veteran's 
right knee is so unusual or exceptional as to prevent the use 
of the regular rating criteria.  38 C.F.R. § 3.321(b).


G.  Right Ring Finger Disability with Deformity

Background

The history of this disability shows that service connection 
was originally granted for a right finger disability with 
deformity and a noncompensable evaluation assigned by a 
January 1992 rating decision, based on service medical 
records.  Service medical records were found to show that the 
veteran's injured his right ring finger when it was smashed 
in a jeep door in November 1979, and later reinjured the 
finger when playing volleyball in July 1989.  X-rays in 1989 
were negative for fracture but a mallet deformity of the 
right ring finger was described.  

September 1995 VA orthopedic examination revealed that the 
veteran complained of pain in the base of the ring finger 
which appeared minimally swollen.  The distal phalanx 
appeared minimally angulated and the veteran reported that 
this was the result of a fracture during service.  On 
physical examination there was a full range of motion of all 
finger joints and the veteran could make a strong fist.  The 
diagnosis was residuals of old finger fracture which 
obviously must have healed most satisfactorily.  Service 
examination in September 1990 did not reveal any scar located 
on the right ring finger.

VA joints examination in August 1997 revealed that the 
veteran reported a history of having injured his right ring 
finger playing volleyball in 1989.  Apparently, the veteran 
wore a splint for several weeks which he removed because of 
discomfort, and he was left with an extensor leg.  In 
addition, examination revealed a scar along the volar radial 
aspect of the finger and some decreased or lost sensation 
distally.  The veteran recalled that the laceration occurred 
at the same time as the volleyball injury and mallet-finger, 
but the examiner's review of the medical records did not 
reflect anything that would be consistent with a laceration 
or open injury.  Current complaints included intermittent 
pain at the interphalangeal (IP) joint of the right ring 
finger.  The veteran also had some deformity and was unable 
to straighten it out.  He also had some symptoms in other 
distal interphalangeal (DIP) joints.

Physical examination revealed extensor lag about 18 degrees 
on the right DIP joint with flexion to 55 degrees.  Flexion 
on the left ring finger DIP joint was to 65 degrees.  There 
was no alteration of DIP flexion or extension on either side.  
There was a three centimeter scar along the volar radial 
aspect of the ring finger with significant decreased 
sensation along the radial aspect of the pad of the distal 
phalanx with sensation being essentially normal along the 
ulnar side, which as considered consistent with distal nerve 
laceration.  X-rays in August 1997 were interpreted to reveal 
degenerative changes of the DIP joints of the fingers on both 
hands with the right being significantly greater than the 
left.  The ring finger on the right appeared to be somewhat 
more severe in its changes that other digits.  The diagnoses 
were mallet-finger with residual deformity, right ring 
finger, from service-connected volleyball injury, 
degenerative arthritis of all fingers DIP joints, right 
greater than the left radiographically, with increased 
changes in the ring finger of the right hand, probably 
related to diagnosis number one, decreased sensation to 
radial aspect of the right ring finger over distal pad 
secondary to laceration, not related to injury number one and 
of unknown etiology.

The veteran's personal hearing in May 1999 did not address 
the subject disorder.

May 1999 VA joints examination indicated that the veteran was 
right hand dominant.

VA hand, thumb and fingers examination in May 1999 revealed 
that the veteran reported an injury to his right ring finger 
which reportedly did not involve a fracture, but did involve 
a laceration with a scar.  He indicated that he was unable to 
completely extend the finger and that it hurt to close the 
hand completely.  The veteran reported having some difficulty 
gripping things and there was constant pain requiring him to 
take pain medication three to four times a week.  Physical 
examination revealed that the veteran was able to touch each 
of the fingers to the thumb and to touch each of the finger 
tips to the palm of the hand.  He did complain of pain with 
touching of the finger to the palm of the hand.  The veteran 
did not completely use the right ring finger when gripping an 
object.  There was also a 1 inch scar on the palmar surface 
of the right ring finger, and flexion of this finger was 
noted to be decreased at 90 degrees and extension was to 12 
degrees at the proximal IP joint.  X-rays of the right hand 
were interpreted to reveal negative findings.  The diagnosis 
was status post laceration of the right ring finger and scar 
of the right ring finger with mild decrease in extension.  

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that he originally injured his 
right ring finger in active duty in Germany, at which time 
surgery was performed because of an open wound inside of the 
right finger (T. at p. 32).  The finger was now crooked and 
would sometimes lock in place (T. at p. 32).  There was also 
less mobility in the finger (T. at p. 32).  He also described 
a loss of sensation (T. at p. 32).  The ring finger was the 
only finger involved (T. at p. 32).  


Rating Criteria and Analysis

The veteran's right ring finger with deformity is currently 
rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, which provides a noncompensable evaluation for 
favorable or unfavorable ankylosis of the ring finger of 
either hand.  Extremely unfavorable ankylosis will be rated 
as amputation under the provisions of Diagnostic Code 5156.  
Diagnostic Code 5227.  Amputation of the ring finger of 
either hand at the proximal interphalangeal joint or proximal 
thereto, without metacarpal resection, is rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of 
the ring finger with metacarpal resection (more than one-half 
the bone lost) is rated 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5155.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The Board has considered whether a compensable rating may be 
afforded for the veteran's disability under Diagnostic Codes 
5226 and 5155 and has determined that there is simply no 
basis for a compensable rating.  In order to be entitled to a 
10 percent rating pursuant to Diagnostic Code 5227, the 
disability picture must more nearly approximate extremely 
unfavorable ankylosis so as to come under the provisions 
related to amputation of that finger, 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  There has been no medical evidence of 
any ankylosis of the right ring finger (while the finger does 
reportedly lock it does not stay locked and there has been no 
diagnosis of ankylosis), and while VA examination in August 
1997 revealed mallet-finger with residual deformity, right 
ring finger, VA hand, fingers, and thumb examination in May 
1999 revealed that the veteran was able to touch each of the 
fingers to the thumb and to touch each of the finger tips to 
the palm of the hand.  The Board is constrained to follow the 
evidence, and the evidence does not meet or more nearly 
approximate the criteria necessary to justify an increase in 
evaluation under Diagnostic Codes 5227 and 5155.  38 C.F.R. 
§ 4.7.  Therefore, there is no basis on which to afford a 
compensable rating for this disability under these Diagnostic 
Codes.

While the Board has also considered entitlement to a separate 
rating for nerve damage, since the Board is in agreement with 
the August 1997 examiner's opinion that the veteran's right 
ring finger disability is not related to a laceration of the 
right ring finger, a separate rating for nerve damage is not 
warranted.  More specifically, the Board's review of the 
contemporaneous medical records regarding both in-service 
injuries fails to disclose that either injury was an open 
injury requiring multiple stitches as contended by the 
veteran.  In addition, the first note of any scar on the 
right ring finger is contained within the post-service VA 
examination report of August 1997.  Although the May 1999 
hands, thumb and fingers examiner describes the injury as if 
it was originally a laceration-type injury, the examiner does 
not offer a basis for this conclusion and as such, the Board 
finds the August 1997 examiner's opinion to be of far greater 
probative value.  This opinion is also supported by 
contemporaneous medical records which should be accorded more 
probative weight.  Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993); United States v. Gypsum Co., 333 U.S. 364, 396, 68 S. 
Ct. 525 (1947).  Accordingly, the Board finds that the 
veteran's nerve damage in the right ring finger is not 
related to his service-connected disability and can not 
therefore form the basis for entitlement to a separate 
compensable rating for nerve damage to that finger.  
Likewise, the scar itself can not form the basis for 
entitlement to a separate 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 or 7805 (2000).

The Board also does not find that the disability picture as 
to the veteran's right ring finger disability with deformity 
is so unusual or exceptional as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).


ORDER

The claims for service connection for heart disease, 
arthritis of multiple joints including the left shoulder, 
lower extremities, and other joints, and a lung disorder are 
denied.

An increased evaluation for residuals of a fractured right 
fibula and tibia, postoperative with atrophy and shortening 
of the right leg, is denied.

A separate 10 percent evaluation for superficial peroneal 
nerve damage is granted.

A separate 10 percent evaluation for right ankle arthritis is 
granted.  

An increased evaluation for right shoulder bursitis is 
denied.

An increased evaluation for sinusitis with nasal allergies 
and headaches is denied.

An increased evaluation for bilateral hearing loss is denied.

Increased evaluations for left and right perforated eardrums 
are denied.

A 10 percent evaluation for internal derangement of the right 
knee is granted.

An increased evaluation for right ring finger disability with 
deformity is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

